Citation Nr: 1549016	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from February 1949 to November 1951.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

This matter was previously before the Board in October 2014.  At that time, the Board remanded the claims for additional development, to include the procurement of VA examinations and opinions.  The case has been returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims he has vertigo that is aggravated by, proximately due to, or the result of his service-connected bilateral hearing loss and tinnitus.  The Veteran has also claimed that he has vertigo that was caused by his active service.  

In a July 2011 Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran indicated that a July 2011 visit to a VA hospital was the only time he received treatment for vertigo secondary to hearing loss.  A review of the record shows the Veteran is referring to an audiologic examination from July 2011.  The examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  No diagnosis for vertigo was rendered.  Indeed, vertigo was not even discussed in the examination report.  Next, a thorough review of the VA treatment records is negative for any diagnosis of vertigo.  

Pursuant to the Board's October 2014 remand, VA provided a medical opinion for the Veteran's claim in August 2015.  The examiner opined that vertigo is less likely than not due to or the result of the Veteran's service-connected hearing loss or tinnitus.  As rationale, the examiner noted that there are different causes of vertigo, such as Meniere's disease, side-effects of certain medications, or benign paroxysmal positional vertigo, but hearing loss and tinnitus are not the causes.  The examiner further elaborated that hearing loss and tinnitus may be present in addition to vertigo, but those conditions do not cause it.  The examiner used the same rationale to conclude that vertigo is less likely than not aggravated by the Veteran's service-connected hearing loss and tinnitus.  

The Board is not aware of any other evidence of record pertaining to the Veteran's claim of vertigo.  Initially, the Board notes that the Veteran's claim for service connection for vertigo was originally based on a secondary theory of entitlement.  The Veteran initially claimed that he has vertigo as a result of his hearing loss and tinnitus.  However, in the Veteran's representative's September 2014 appellate brief, the representative argues that Veteran maintains his vertigo condition had onset while he was in service, and was evident at the time he began experienced hearing loss.  The August 2015 VA examiner failed to provide an opinion relating to a direct theory of entitlement, opining instead that the Veteran's vertigo was not caused or aggravated by hearing loss and tinnitus.  Thus, a remand is necessary to address a direct theory of entitlement.  

Next, the record is not clear that the Veteran presently has a current diagnosis of vertigo.  The Veteran claims that he has vertigo that began during service or contemporaneous with hearing loss and tinnitus.  However, in a July 2011 Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran discussed first receiving treatment for vertigo in July 2011.  The Board notes that the Veteran's medical records seem to be silent for any diagnosis of vertigo.  However, the August 2015 VA examiner rendered an opinion that seems to acknowledge that the Veteran does have this condition.  Thus, an examination is necessary to reconcile the seemingly contradictory reports

Next, the Veteran claims he has a right leg disability that had onset as a result of a right leg injury during his active service.  For instance, a March 2011 VA treatment note documents the Veteran alleging that his right leg condition, to include muscle atrophy with foot drop, was a result of a 10 to 15 foot jump during basic training.  The Veteran reiterated that he had suffered from a right leg problem since basic training in 1949 and that it had worsened since 1974.  The Veteran informed the attending neurologist that he was informed during service that he would have more problems with his right leg as he aged.  

The Board remanded the Veteran's claim in October 2014 to obtain a medical opinion, which was provided in August 2015.  The examiner indicated that he had reviewed the Veteran's medical records, and reported that the Veteran first received a diagnosis of foot drop sometime in 2009.  The examiner explained that foot drop is a sign of an underlying neurological, muscular, or anatomical problem.  The examiner indicated that she did not see any records of a military injury that could have caused a foot drop and the Veteran had not developed symptoms of foot drop until many years after his discharge from active duty in 1951.  Accordingly, the examiner opined that the medical evidence did not support that the Veteran's right foot drop was etiologically related to his active service or have its onset in service or within one year of discharge, rendering it less likely than not that foot drop was related to the Veteran's military service.  

For the following reasons, the Board finds this opinion inadequate.  First, the examiner relied on the lack of medical treatment of record for foot drop prior to 2009 in formulating her opinion.  However, as noted above, the Veteran reported in a March 2011 VA treatment visit that he had suffered from right leg problems since he fell during basic training.  The examiner did not account for the Veteran's credible assertions that he had suffered right leg symptoms since an injury during his active service.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service and accurately discuss the medical history.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Additionally, the record indicates that the Veteran has muscle atrophy in his right leg.  This right leg condition was not addressed in the August 2015 VA opinion.  The claim must be remanded to obtain a new medical opinion that addresses these issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the same examiner who provided the August 2015 opinion regarding the Veteran's leg disability, if possible, to review the claims folder and provide an examination and opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state in the opinion that review of the claims folder/electronic record was accomplished.  Examination of the Veteran is not required unless deemed necessary by the examiner.  The examiner should accomplish the following:

The examiner is asked to identify any right leg conditions, to include muscle atrophy, a right ankle disability, and foot drop.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right leg condition had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that he has suffered from right leg symptoms since his active duty between February 1949 and November 1951 based on a fall of 10 to 15 feet, even though it is not documented in his service treatment records.  

The examination report must include a complete rationale for all opinions expressed. If the examiner determined that an opinion cannot be rendered without resort to speculation, a full rationale must be provided as to why this is so.

2.  Arrange for the same examiner who provided the August 2015 opinion regarding the Veteran's vertigo, if possible, to review the claims folder and provide an examination and opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state in the opinion that review of the claims folder/electronic record was accomplished.  Examination of the Veteran is not required unless deemed necessary by the examiner.  The examiner should accomplish the following:

(a) The examiner is asked to determine whether the Veteran has a present diagnosis of vertigo.

(b) The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that vertigo had onset during the Veteran's active service or was caused by his active service.

The examination report must include a complete rationale for all opinions expressed. If the examiner determined that an opinion cannot be rendered without resort to speculation, a full rationale must be provided as to why this is so.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




